             Case 1:19-cv-00109-AWI-HBK Document 23 Filed 12/01/20 Page 1 of 2


 1

 2

 3

 4

 5

 6                                     UNITED STATES DISTRICT COURT
 7                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9       NIKKO JAVOR QUARLES,                                       CASE NO. 1:19-CV-0109 AWI HBK (PC)
10                               Plaintiff
                                                                    ORDER ON PLAINTIFF’S MOTION TO
11                      v.                                          STAY AND MOTION FOR COPY OF
                                                                    RULING
12       CALIFORNIA STATE PRISON
         CORCHORAN, et al.,
13                                                                  (Doc. Nos. 20, 21)
                                 Defendants
14

15

16
              Plaintiff Nikko Quarles is a state prisoner proceeding pro se in this civil rights action
17
     pursuant to 42 U.S.C. § 1983. Currently before the Court is Plaintiff’s motion to stay and motion
18
     for a copy of the order on the motion to stay.
19
              Plaintiff explains that he is attempting to exhaust his administrative remedies by appealing
20
     to the third level of review his denied ‘602 inmate grievance/appeal. Petitioner outlines a
21
     significant delay in the process of his appeals, particularly at the second level of review. Plaintiff
22
     requests a 4 to 5 month stay to exhaust his remedies or to refile the instant case.
23
              After review, the Court declines to grant a stay for several reasons. First, more than five
24
     months have passed since Plaintiff filed his motion to stay.1 He has in effect received a de facto
25
     stay. Second, failure to exhaust is an affirmative defense that generally must be pled and proved
26
     by the Defendants. See Fuqua v. Ryan, 809 F.3d 838, 844 (9th Cir. 2018). Thus, failure to
27
     1
28    It appears that administrative errors have led to the Court only now addressing the motion to stay, which was filed on
     April 10, 2020.
             Case 1:19-cv-00109-AWI-HBK Document 23 Filed 12/01/20 Page 2 of 2


 1 exhaust administrative remedies in a prisoner civil rights case is not jurisdictional and is a

 2 waivable defect. Albino v. Baca, 747 F.3d 1162, 1170 (9th Cir. 2014). Defendant has not raised

 3 the issue to date. Third, and finally, if the issue of failure to exhaust is raised, the Plaintiff will

 4 have to come forward with evidence that shows the existing and generally available administrative

 5 remedies were effectively unavailable to him. Fuqua, 809 F.3d at 844; Albino, 747 F.3d at 1170.

 6 Although not entirely clear, Plaintiff’s motion suggests that the generally available administrative

 7 remedies were rendered unavailable given the passage of time that the prison system has been

 8 dealing with his ‘602 grievance/appeal.2 For these reasons, Plaintiff’s motion to stay will be

 9 denied.

10

11                                                          ORDER
12            Accordingly, IT IS HEREBY ORDERED that:
13 1.         Plaintiff’s motion for stay (Doc. No. 20) is DENIED;
14 2.         Plaintiff’s motion for a copy of an order (Doc. No. 21) is DENIED because this order
15            resolves Plaintiff’s motion for stay; and
16 3.         This matter is REFERRED to the Magistrate Judge for further proceedings.
17
     IT IS SO ORDERED.
18

19 Dated: December 1, 2020
                                                          SENIOR DISTRICT JUDGE
20

21

22

23

24

25

26
27
     2
28     At this time the Court is not holding that the administrative system was effectively unavailable to Plaintiff. The
     issue of administrative exhaustion may be raised and litigated at another point in the litigation process.

                                                                 2
